  Case 18-04914        Doc 58    Filed 03/16/21 Entered 03/17/21 07:15:44               Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                       )               BK No.:     18-04914
Laterria Davis                               )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
                 Debtor(s)                   )

                                    ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; IT IS ORDERED:

        The motion is GRANTED as follows:

       1. That the current plan default is deferred to the end of the Chapter 13 Plan of reorganization.

       2. The maximum term to complete the plan is extended to a period not to exceed 84 months.

       3. Nothing in this Order shall require the Trustee to perform collections from creditors
          pursuant to any prior plan.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: March 16, 2021                                              United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
